DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 14, it appears that the applicant may have intended a phrase difference deriving step for the reference tire.  The claim currently has a phase difference deriving step that only involves the target tire.  A second step evaluates a rolling resistance.  After the two steps there are two “wherein” clauses, both of which further modifies both the phase difference deriving step and the rolling resistance evaluating step.  The examiner suggest putting the modifications to the steps into the steps themselves so that it is clear in what order steps are carried out.  Full details below.
 	Lines 14-15 “a rolling resistance evaluating step for comparing the phase difference derived for a reference tire in the phase difference deriving step” lacks antecedent basis as the phase difference deriving step doesn’t derive a phase difference for a reference tire.  

	Claim 15, line 2 “wherein when the phase difference is derived for the reference tire” lacks  antecedent basis as no previous step is claimed
	Claim 15, lines 3-4 “temperature of the reference tire approaches the atmospheric temperature from each of the initial temperatures” is indefinite.  The temperature of the reference tire cannot have two initial temperatures.  You cannot approach a temperature from two different initial temperatures.  for purposes of examination the claim will be interpreted as if the temperature of the reference tire approaches the atmospheric temperature from the initial temperature of the reference tire and the temperature of the target tire approaches the atmospheric temperature from the initial temperature of the target tire.  The examiner suggest making it clear which phase differences and temperatures refer back to previous phase differences and temperatures.  Is there a single atmospheric temperature or are there two, with the steps for the target tire and reference tire being non-concurrent?
	Claim 16, lines 2-3 “when the phase differences are derived forth reference tire at a plurality of temperatures” refers back to an unclaimed step.  
	Claim 18, line 9 recites a step of “evaluating the rolling resistance of the target tire”.  This step already occurred in parent claim 14.  It is unclear if this step occurs twice, if the value is being updated or if this step replaces the step in claim 14.
	Claim 21, lines 2-3 two temperature are “used as the temperature of the target tire”.  Two different values cannot be a single third value.  The claim will be interpreted as the temperature of the tread of the target tire and a temperature of a sidewall of the target tire being used to calculate the temperature of the target tire.  Claim 26 has a similar issue and will be interpreted as ‘wherein a temperature of a tread of the target tire is at least used in the calculation of the temperature of the target tire’.  

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art teaches the specific steps for determining the rolling resistance of a target tire using the reference tire, as claimed.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-4369983 is a pertinent prior art.  It teaches uses a reference tire to test a tire uniformity machine.
Response to Arguments
Applicant’s arguments, filed 16 September 2021, have been fully considered and are persuasive.  Claims 1-13 were cancelled, rendering the previous rejection moot and claim 14 was amended such that it overcame the previous 103 rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855